Citation Nr: 0636825	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-42 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hepatitis with residuals, also claimed as hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Waco, Texas (RO).  In that rating decision the RO declined to 
reopen a claim of service connection for the claimed 
hepatitis with residuals.

In the September 2004 rating decision, the RO also denied 
entitlement to service connection for scar tissue, left ear, 
and for hearing loss associated with scar tissue, left ear.  
The veteran initiated an appeal as to these two denials by 
submitting a notice of disagreement in November 2004.  After 
receiving a statement of the case in November 2004 addressing 
these two claims, however, the veteran did not perfect an 
appeal on the two claims.  In the only substantive appeal (VA 
Form 9) submitted, in December 2004, the veteran noted only 
that he was appealing the denial of service connection for 
hepatitis.  The Board notes that the RO did include the two 
claims (scar tissue, left ear, and hearing loss) in its later 
December 2004 supplemental statement of the case; however, 
the RO later clarified that the veteran intended only to 
appeal as to the hepatitis claim.  The veteran's 
representative confirmed this in the June 2006 VA Form 646.   
These two claims are thus not before the Board on appeal.


FINDINGS OF FACT

1.  In a rating decision dated in November 1991, the RO 
denied the veteran's claim of entitlement to service 
connection for hepatitis with residuals; and the veteran did 
not appeal that decision.

2.  None of the additional evidence received since November 
1991 relates to an unestablished fact necessary to 
substantiate the claim for service connection for hepatitis 
with residuals, also claimed as hepatitis C.




CONCLUSIONS OF LAW

1.  The RO's November 1991 rating decision that denied the 
claim for service connection for hepatitis with residuals, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1991).

2.  Evidence received since the November 1991 rating decision 
is not new and material; and the requirements to reopen the 
veteran's hepatitis with residuals, also claimed as hepatitis 
C, have not been met.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (2006).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  The veteran 
must also be notified of what constitutes both "new" and 
"material" evidence to reopen the previously denied claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

By means of letters dated in April 2004 and May 2004, the RO 
provided the veteran preadjudicatory notice under 38 U.S.C.A. 
§ 5103.  In these letters, the veteran was informed of what 
would constitute both "new" and "material" evidence to 
reopen the previously denied claim for service connection for 
Hepatitis C.  He was effectively furnished notice of the 
types of evidence that he needed to send to VA in order to 
substantiate his claim, as well as the types of evidence VA 
would assist him in obtaining.  In addition, the veteran was 
informed of his responsibility to identify, or submit 
directly to VA evidence showing a current diagnosis of 
Hepatitis C; evidence of a diagnosis or symptoms of this 
condition in service, or that he was exposed to certain risk 
factors in service; and a medical link between the current 
disability and service.  The veteran was informed that this 
evidence could consist of statements from doctors together 
with date of examination, treatment, findings and diagnoses; 
and buddy statements and other lay evidence from those who 
have knowledge of his condition together with the date and 
place the condition was noticed and a description of what was 
observed.  In effect, these letters may be understood as 
communicating to the veteran to need to submit any relevant 
evidence in his possession.  This same type of notice was 
again provided to the veteran in a letter dated in November 
2004.  In short, the discussion contained in these letters 
furnished the veteran notice of the basis for the previous 
denial of the claim of entitlement to service connection -
that the evidence did not show any hepatitis in service or a 
current diagnosis of hepatitis; and notice of the types of 
evidence he still needed to send to VA, the type of evidence 
VA would assist in obtaining, and in effect requested that 
the veteran provide VA with or identify all sources of 
evidence that he possessed or knew of that could help to 
substantiate his claim.

Additionally, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, to 
specifically include notice that a disability rating and an 
effective date will assigned if service connection is 
awarded.  Dingess/Hartman, 19 Vet. App. 473 (2006).  As the 
Board denies (declines to reopen) the veteran's claim, 
questions as to disability rating and effective date are 
moot. 

With respect to the duty to assist, all relevant, identified, 
and available evidence has been obtained, and VA has notified 
the appellant of any evidence that could not be obtained.  
The appellant has not referred to any additional, unobtained, 
relevant evidence.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  The Board finds that the RO's actions comply with 
duty to assist requirements.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(1).  

II.  Application to Reopen Claim Based on New and Material 
Evidence

The veteran seeks to reopen a claim of entitlement to service 
connection for hepatitis with residuals, also claimed as 
hepatitis C.  Below, the Board sets forth the laws and 
regulations applicable to the claims on appeal and 
adjudicated here, and in relation to those laws and 
regulations, analyzes the information and evidence pertinent 
to this case.   

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  38 
U.S.C.A. § 7105(b) and (c).

The current claim is on appeal from a September 2004 rating 
decision.  Prior to that, in a November 1991 rating decision, 
the RO denied entitlement to service connection for residuals 
of hepatitis.  The RO notified the veteran of the decision, 
and of his procedural and appellate rights, in December 1991.  
The veteran did not submit a notice of disagreement to 
initiate an appeal to the Board.  That rating decision is 
therefore final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1991).

A September 2000 letter from the RO shows that the RO decided 
to decline to reopen the veteran's claim for service 
connection for hepatitis.  The RO informed the veteran that 
to reopen his previously denied claim, he must well ground 
the claim and furnish new and material evidence.  This is not 
a final decision as the veteran later essentially requested 
readjudication within two years of the date of enactment of 
the VCAA.  See Pub. L. No. 106-475, Section 7(b)(1), 114 
Stat. 2096. See also VAOPGCPREC 03-2001.

In the September 2004 rating decision from which the current 
appeal arises, the RO declined to reopen the claim for 
service connection for hepatitis with residuals, also claimed 
as hepatitis C.  The RO determined that new and material 
evidence had not been submitted to reopen that claim.  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers; and 
"material" evidence is defined as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2006).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. Id.

The evidence received after the November 1991 rating 
decision-the last final denial-is presumed credible for the 
purposes of reopening a claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

Evidence received after the November 1991 decision includes a 
DD Form 214, service medical records, and private and VA 
medical records.  Some of this evidence received since the 
November 1991 rating decision is new in that it was not 
previously of record.

The veteran's claim was previously denied in the November 
1991 rating decision, on the basis that service records 
contained no evidence of hepatitis or any abnormality of the 
liver in service, and that hepatitis with residuals was not 
shown by the evidence of record.  Basically, at the time of 
that rating decision, there was no evidence to indicate any 
hepatitis in service or a current diagnosis of that disease 
or residuals thereof.   Thus, material evidence here would be 
evidence related to the unestablished fact necessary to 
substantiate the claim-later evidence of a current hepatitis 
with residuals, also claimed as hepatitis C, and evidence 
linking this to service.

The medical records submitted since the November 1991 rating 
decision includes private medical records dated from 1993 to 
1995; VA treatment records dated from 2003 to 2005; and the 
report of a March 2005 VA skin examination.  None of that 
evidence shows a diagnosis of any type of hepatitis including 
hepatitis C, or any indication of any residuals of any 
hepatitis to link any claimed hepatitis to service.  

In sum, none of the additional evidence relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for hepatitis with residuals, also claimed 
as hepatitis C.  Thus, the evidence received since the RO's 
November 1991 decision is not both new and material.  38 
C.F.R. § 3.156.  Thus, because the evidence submitted since 
the November 1991 decision is not new and material, the claim 
(service connection for hepatitis with residuals, also 
claimed as hepatitis C) is not reopened and the current 
appeal must be denied on that basis.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for 
hepatitis with residuals, also claimed as hepatitis C, is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


